 650DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDInternationalUnion of Operating Engineers, LocalUnion No.150,AFL-CIOand R.J.HankesPlumbing and HeatingandConstruction andGeneral Laborers District of Chicago and Vicin-ity Local Union No.96, Laborers InternationalUnion of North America,Party in InterestandPlumbers Local 507, United Association ofJourneymen and Apprentices of the Plumbingand Pipefitting Industry Party,in Interest. Case13-CD-410May 23, 1990DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYThe charge and amended charge in this 10(k)proceeding were filed on September 28, 1988, andOctober 3, 1988,1 respectively, by R. J. HankesPlumbing and Heating, the Employer, alleging thattheRespondent, Operating Engineers Local 150,violated Section 8(b)(4)(D) of the National LaborRelationsAct by engaging in proscribed activitywith an object of forcing the Employer to assigncertain work to employees it represents rather thanto employees represented by Laborers Local 96.The hearing was held on December 6 and 14, 1988,before Hearing Officer Michael Hupp.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.I.JURISDICTIONThe Employer, an Illinois corporation, is en-gaged in the business of plumbing and heating con-tracting at its office in Glen Ellyn, Illinois, and atvarious jobsites within a 50-mile radius of its officein such counties as DuPage, Cook, Kane, Will, andLake, Illinois. During the 12 months preceding thehearing, a representative period, the Employer pur-chased and received goods and materials valued inexcess of $50,000 directly from points located out-side the State of Illinois. The parties stipulate, andwe find, that the Employer is engaged in com-merce within the meaning of Section 2(6) and (7)of the Act and that Operating Engineers Local150,Laborers Local 96, and Plumbers Local 507are labor organizations within the meaning of Sec-tion 2(5) of the Act.IAll dates arein 1988 unlessotherwisespecified.II.THE DISPUTEA. Background and Facts of DisputeThe Employer is engaged in plumbing and heat-ing contracting at jobsites within a 50-mile radiusof Glen Ellyn, Illinois. On September 25, 1984, theEmployer signed a collective-bargaining agreementwith the Construction and General Laborers' Dis-trictCouncil of Chicago and Vicinity, which in-cludes Laborers Local 96. The agreement subse-quently was extended through May 1991. The Em-ployer also has a collective-bargaining agreementwith Plumbers Local 507. The Employer does nothave an agreement with Operating EngineersLocal 150 or employ any employees represented byOperating Engineers Local 150.The Employer was engaged to do certain plumb-ing work involved in the construction of a ware-house in West Chicago, Illinois, referred to as thePowis Road jobsite. This work included trenchingand laying three pipelines within the building foun-dation. The Employer started work on this jobsiteon September 23, assigningWilliamGerdes, amember of Laborers Local 96, to work on the site.In his work as a laborer for the Employer,Gerdes generally unloaded and removed materials,set up for the day, got material for the plumbers,handed pipe to plumbers who were installing pipe,and cleaned up. Gerdes also ran a rubber tire back-hoe to dig trenches no more than 4 feet deep forpipes and ran a bobcat to fill trenches, do grading,and remove spoil. He sometimes dug by hand in lo-cations that the backhoe could not reach and alsoshoveled dirt by hand into or out of the backhoe'sbucket. The backhoe had a bucket in front with acapacity of about a yard and an extendable bucketin the back with a capacity of about one-third of ayard. It was steered with a steering wheel and hadtwo levers that operated the buckets. The bobcathad four wheels with rubber tires. Its bucket heldabout one-third of a yard and was operated by footpedals. It had no steering wheel but was steered bytwo levers that turned it left or right.At the Powis Road jobsite on September 23,Gerdes dug trenches, backfilled the trenches afterthe pipe was laid, and got fittings and pipe for theplumbers. He spent about 3 hours using the back-hoe and 2 hours using the bobcat. He got on andoff each machine a number of times. When he gotoff the backhoe, he was involved in getting pipeorganized and painting lines on the ground indicat-ing what needed to be dug.At one point on September 23, as Gerdes wasgetting ready to get on the bobcat, he was ap-proached by an employee of another subcontractorwho was wearing an Operating Engineers Local298 NLRB No. 85 OPERATINGENGINEERSLOCAL UNION150 (HANKES PLUMBING)150 pin on his hat. This employee had been operat-ing a Caterpillar,described as a big track machinewith a big bucket on the front. He asked Gerdes ifGerdes had a card on him. Gerdes replied, "No, Idon't have it on me." The employee turned andwalked away.On the morning of September 26, the next work-day,William Hankes, an owner of the Employer,was notified by a Plumbers Local 507businessagent that the agent had been advised by a repre-sentative of Operating Engineers Local 150 thatLocal 150 was going to set up picket signs on thePowis Road jobsite. When Hankes arrived at thejobsite,he was approached by Ed Windett, thegeneralcontractor'ssuperintendent,who statedthat there was some difficulty with Gerdesrunningthe backhoe and if he continued to run the ma-chine, pickets would be set up. Gerdes continuedto operate the machine.Later that afternoon Hankes saw pickets at thenorth entrance to the jobsite with signs identifyingLocal 150 and stating"unfairwages"or "unfairpractices." A load of steel was scheduled to arriveabout 2:00 or 2:30 p.m. James Casey, the buildingowner'srepresentative,expressedconcern toHankes that the job might be stopped because ofthe pickets and that the truckdrivers might notcross the picket line. Casey asked Hankes what hewas going to do.Hankes told both Casey and Win-dett that he wanted to continue to work but, if nec-essary, he would "pull out." Hankes then removedtheEmployer'smachinesfrom the jobsite.AsGerdes left,he alsosaw the pickets. The picketsleft as soon as the machines were taken off the job.At that point the Employer had completed lessthan one-third of its work, according to Hankes.When Hankes returned to his office that after-noon, he received a mailgram from Bill Jansma, abusiness representative for Local 150. The mail-gram stated that Local 150 had attempted to inves-tigate the Employer's payment of area standards toitsemployees working at the Powis Road jobsiteand had determined that area standards for operat-ing engineers were not being met. It asked to be in-formed immediately if this information was incor-rect.The mailgram further stated that Local 150would take lawful action to preserve area standardsif the Employer continued not to comply with areastandards.The mailgram additionally stated thatLocal 150 did not desire recognition or contendthat it represented that Employer's employees;rather,Local 150's sole purpose was to protectarea standards.Jansma testified that he sent the mailgram to theEmployer after a complaint had been received atLocal 150's hall that a laborer was operating the651Employer's backhoe at the Powis Road jobsite.The complaint had been forwarded to Jansma bythe dispatcher at the office. He did not know whohad filed the complaint.Hankes did not respond to the mailgram or haveany other communications with Local 150. TheEmployer resumed work at the Powis Road jobsitetoward the end of October, and Gerdes performedthe same type of work that he had done previous-ly.According to Hankes, it took 3 or 4 days tofinish the work, while Gerdes testified that it tookabout aday to finish the work.The Employer had had conflicts with Local 150on two prior occasions. William Hankes' brother,James, the other owner of the Employer, testifiedthat about 2 years earlier Local 150 Business AgentJansma instructed him by telephone to get an oper-ating engineer instead of a laborer to operate theEmployer'smachines at the Oakbrook - Terraceproject.After Hankes replied that the Employerwas going to continue using laborers,Jansma re-sponded that he was going to have people picketthe job. Jansma denied that this conversation oc-curred, but Jansma and Hankes agreed that Local150 did picket the Employer for about half a day atthe Oakbrook Terrace jobsite. Local 150 also hadsent a mailgram to the Employer contending that ithad an area standards dispute with the Employer.Additionally, a week before Local 150 picketedthe Powis Road jobsite, Local 150 Business AgentMark Nichols complained to James Hankes and tothe general contractor at the Four Winds jobsitethat the Employer had a laborer, rather than an op-erating engineer,operating a backhoe.Nichols toldHankes that the Unionwas goingto shut down thejob. No picketing or shutdown occurred, however.B.Work in DisputeThe disputed work involves the operation of therubber tire backhoe and the bobcat being used bythe Employer at a jobsite located on Powis Roadone-quarter mile south of Route 64 in West Chica-go, Illinois.C. Contentionsof thePartiesThe Employer contends that there is reasonablecause to believe that Local 150 violated Section8(b)(4)(D) of the Act. The Employer notes that theparties stipulated that there is no agreed-on methodto voluntarily resolve this dispute. The Employerargues that the Unions'jointmotion to quash thenotice of hearing based on disclaimers filed by theUnions should be denied. On the merits, the Em-ployer contends that the work in dispute should beawarded to employees represented by Local 96 onthe basis of the Employer'scollective-bargaining 652DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDagreement with Local 96 and the factors of em-ployer preference and past practice, economy andefficiency of operations, and Board precedent. Fi-nally, the Employer requests a broad award cover-ing all of its projects in the geographical jurisdic-tion of Local 96.The three Unions filed a joint brief. They con-tend that there is no reasonable cause to believethat Local 150 violated Section 8(b)(4)(D) of theAct, because Local 150 engaged only in area stand-ards picketing. They also contend that the notice ofhearing should be quashed because Local 150 hasdisclaimed interest in operation of the Employer'sbackhoe and bobcat at the Powis Road jobsite,Local 96 has disclaimed interest in operation of theEmployer's backhoe at the Powis Road jobsite, andLocal 507 has disclaimed interest in operation ofthe Employer's backhoe and bobcat.2 Alternative-ly, the Unions contend that, if the Board fmds rea-sonable cause to believe that Section 8(b)(4)(D) hasbeen violated, the operation of the Employer'sbackhoe should be awarded to Local 150 on thebasis of area and industry practice, the Employer'spast practice, and specialized skill. Finally, theUnions argue that if the Board determines that op-erationof the Employer's backhoe should beawarded to Local 96, an areawide award is notwarranted.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and the parties have not agreed on amethod for the voluntary adjustment of the dis-pute.As set forth above, on September 23, Gerdes, amember of Local 96, was performing work, includ-ing the operation of a backhoe and a bobcat, fortheEmployer at the Powis Road jobsite. AsGerdes was about to get on the bobcat, an equip-ment operator for another subcontractor on the sitewho was wearing a Local 150 button asked Gerdesif he had a card, and Gerdes did not produce one.On the following workday, Windett, the generalcontractor'ssuperintendent,informedWilliamHankes that there was some difficulty with Gerdesrunning the backhoe and that, if he continued to doso, pickets would be set up. Gerdes continued op-erating the Employer's machinery, and that after-2The Unions contend that there is an understanding between Local 96and Local 150 that laborers operate machinery to carry materials ordebris,while operating engineers run machinery to do excavating, grad-ing, or backfilling. According to the Unions, it follows from this under-standing that laborers operate bobcats, while operating engineers runbackhoesnoon Local 150 began picketing the Employer atthe Powis Road jobsite, carrying signs that said"unfairwages" or "unfair practices." As soon asthe Employer and its employees and machinery leftthe jobsite, the picketing stopped. When Hankes re-turned to his office, he received a mailgram fromLocal 150 Business Representative Jansma claimingthat the Employer was not meeting area standardsfor operating engineers at the Powis Road jobsite.We find that there is reasonable cause to believethat one purpose of Local 150's picketing was toforce the Employer to assign operation of its back-hoe and bobcat to employees represented by Local150. It appears that Local 150's picketing resultedfrom Gerdes' failure to produce an Operating En-gineers card when asked by an equipment operatoron September 23 if he had a card. Indeed, Jansmatestified that his actions concerning the Employerat the Powis Road jobsite were prompted by acomplaint made to Local 150's hall that a laborerwas operating the Employer's backhoe. In anyevent, in the context of the dispute only a weekbefore between the Employer and Local 150 con-cerning the Employer's use of laborers rather thanoperatingengineersto run the Employer's machin-ery at the Four Winds project and a similar disputethat led to picketing by Local 150 2 years earlier atthe Oakbrook Terrace jobsite, it is reasonable toconclude that one purpose of Local 150's picketingat the Powis Road jobsite was to obtain the Em-ployer's backhoe and bobcat work for employeesrepresented by Local 150.The Unions claim, based on Jansma's mailgramto the Employer, that Local 150's picketing was insupport of an area standards dispute. The evidenceadduced at the hearing, however, does not estab-lish that Local 150's picketing was in support of anarea standards objective.William Hankes testifiedthat he did not know exactly what Local 150'spicket signs said, but he thought they stated "unfairpractices" or "unfair wages," language which isnot necessarily indicative of an area standards ob-jective.Moreover, there was no testimony by anyunionwitness regardingwhat the picket signsstated.Additionally, Jansma gave vague and conflictingtestimony about the investigation he carried out todetermine whether the Employer was paying areastandards wages to Gerdes. In this regard, he couldnot recall why he had gone to the Powis Road job-site.Additionally, he admitted that he was unfamil-iarwith the Employer and that, in his investiga-tion, he did not talk to Gerdes, the general con-tractor, or anyone from the Employer concerningthewage rate Gerdes was receiving. Finally, hevariously attributed to Gene Kelley, a former em- OPERATINGENGINEERSLOCAL UNION150 (HANKES PLUMBING)ployee of the Employer, Frank Reilly, a Local 96business agent, and Gerdes himself his informationthat the Employer was not adhering to area stand-ards.Thus,Jansma's assertion of an area standardsobjective for Local 150's picketing is not estab-lished by the record.In any event,it is of no consequence if one ob-jective of the picketingwas to maintain area stand-ards.As long as one object of the picketing was toforce the Employer to assign particular work toemployees represented by a particular union, ratherthan to employees represented by another union,the picketing comes within the scope of Section8(b)(4)(D).CarpentersLocal 953 (T & P IronWorks),266NLRB 617, 618 (1983);ElectricalWorkers IBEW Local 701 (Argonne National Labo-ratory), 255NLRB 1157, 11161 (1981). As indicatedabove, 'we have concluded that Local 150's picket-ing had such an object.3Finally, the parties stipulated at the hearing thatthere is no agreed-on method for voluntary resolu-tion of the dispute.Based on the foregoing, we find reasonable causeto believe that a violation of Section 8(b)(4)(D) hasoccurred and that there exists no agreed methodfor voluntary adjustment of the dispute within themeaning of Section 10(k) of the Act. Accordingly,we find that the dispute is properly before theBoard for determination.4E.Merits of the DisputeSection 10(k) requiresthe Boardtomake an af-firmative award of disputedwork afterconsideringvarious factors.NLRB v. Electrical Workers IBEW8Member Cracraft agrees with her colleagues that if Local 150's pick-eting has as one object forcing the reassignment of the disputed work, thepicketing comes within Sec.8(b)(4)(D).Because she agrees with the con-clusion that the picketing had such an object,she finds it unnecessary torely on the discussion of whether Local 150 failed to establish that areastandards was also an object of its picketing.4We deny the Unions' joint motion to quash the notice of hearing.The motion is based on the following disclaimers filed by the Unions. OnSeptember 29, Local 96 disclaimed interest in operation of the Employ-er's backhoe at the Powis Road jobsite On October 14, Local 150 dis-claimed interest in operation of the Employer's bobcat at the Powis Roadjobsite and on October 28 disclaimed interest in operation of the Employ-er's backhoe at the Powis Road jobsite. Additionally,on October 21,Local 507 disclaimed interest in operation of the Employer's backhoe orbobcat at the Powis Road jobsite.DespiteLocal96's disclaimer,Gerdes, a Local96 member, continuedto operate the Employer's backhoe and was nevertold byLocal 96 thatitwas not claiming thatworkfor him.His continued performance of thework nullified Local 96's disclaimer of it.Operating Engineers Local 673(Oliver B.Cannon),256 NLRB 1228,1229(1981);Bricklayers Local 2 (HJ.Harris),254 NLRB 1003,1004(1981). Local 150's disclaimers are simi-larly ineffective,coming at a time when the Employer had little or nowork remaining at the Powis Road jobsite. Given the context of Local150's prior disputes with the Employer concerning operation of the back-hoe and bobcat, Local 150's disclaimers appear to have been presentedsolely to avoid an adjudication of the instant dispute SeeElectricalWork-ers IBEW Local 3 (Mike G. Electric),279 NLRB 521, 522-523 (1986). Fi-nally,Local 507's disclaimer is of no consequence,as there is no allega-tion that it claimed the Employer's backhoe or bobcat work.653Local 1212 (Columbia Broadcasting),364 U.S. 573(1961). The Board has held that its determination ina jurisdictionaldispute isan act of judgment basedon commonsense and experience,reached by bal-ancing thefactors involved -in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedeterminationof the dispute.1.Collective-bargaining agreementThe Employer and Local 96 are parties to a col-lective-bargainingagreement.Article ?£V of thatagreement is sufficiently broad to encompass thework done by Gerdes on the bobcat and backhoe.5The Employer has no contract with Local 150. Wefind that the factor of the collective-bargainingagreementtends to favor an award of the work indispute to employees represented by Local 96.62.Company preference and past practiceThe Employer, prefers to use employees repre-sented by Laborers Local 96 to operate its backhoeand bobcat.William and James Hankes testifiedthat during the8- or 9-year period that they havebeen in, charge of the Employer's operations, theyhave traditionallyassignedbobcat and backhoework to laborers. Theytestifiedthat there wasonly one exception to this practice. The Employeremployed Robert Hawse, a member of LaborersLocal 96, during 1979-1983. Among other tasks,Hawse operated a backhoe for the Employer. Afterbecoming tired of the "hassles" caused, by Local150, the Employer accepted Local 150's offer of a"permit card" for Hawseand madepayments toe Par. 4 of art.XV includes the following provision:Employer hereby agrees to recognize the Umon as the exclusive rep-resentative of all its Employees performing work within the jurisdic-tion of the Union for the purpose of collective bargaining in respectto rates of pay, wages,hours of employment, and also confirms thejurisdiction of this Union over the branches of work covered herein,and agrees not to enter into any agreement with other labor organi-zations covering such branchesof work.Par. 4(a) is entitled"Branches of Work Covered Herein" and includesdescriptions of various work tasks. Par. 4(b), which is untitled,containsthe following introductory statement-Although not included in this Agreement,the following outlinewhich appears in a publication of Laborers'InternationalUnion ofNorth America,entitled"Manual of Jurisdiction,"is claimed by theUnion as describing the work falling within its jurisdiction.After this introductory statement are listings of work tasks groupedunder various headings.Work tasks listed under the headings"Tenders,""Excavations," `"Trenches," and "General Excavation"encompass thework done by Gerdes on the backhoe and bobcat. The tasks listed in par4(b) as claimed by the Union to be within its jurisdiction arguably areapplicable to the first clause of par. 4,which, as noted above, states thatthe Employer"agrees to recognizethe Unionas the exclusive representa-tive of all its Employees performing work within the jurisdiction of theUnion...s The record reflects no Board certification of either Local 96 or Local150 as the collective-bargaining representative of the Employer's employ-eesAccordingly,this factor favors neither Umon. 654DECISIONS OF THENATIONALLABOR RELATIONS BOARDLocal 150's fringe benefit funds on his behalf.During 1972 or 1973, when the Hankes' father wasrunning the Employer, the Employer similarlymade payments to Local 150's benefit funds onbehalf of Ernie Hoepner, a laborer who operated abackhoe for the Employer.Additionally, the record shows that in 1983 aLocal 150 joint grievance committee issued anaward against the Employer requiring payment of$2433 because of the Employer's operation of abackhoe "without a member of the bargainingunit."The record also contains a Federal districtcourt decision enforcing the award and a copy ofan affidavit by Local 150Business RepresentativePaulWood filed in that case, which states, amongother things, that the Employer had signed amemorandum of agreement in 1972 adopting a col-lective-bargaining agreement with Local 150. Therecord furthercontainsa copy of an affidavit byJames Hankes filed in that case, which states thatthe Employer had employed only one operatingengineer and that individual's employment hadended in November 1982; Local 150 had not pro-vided employees but, rather, had issued "permits"to the Employer's employees who were membersof the Laborers; and the Employer had openly notcomplied with the prehire memorandum and be-lieved that Local 150 had acquiesced in the cancel-lationof the prehire memorandum.inally, therecord contains a letter dated August 2, 1984, fromthe Employer to Local 150 repudiating the 1972prehire agreement.In sum, it appears that the Employer signed aprehire agreement with Local 150 in 1972, andfrom 1972 to 1983 two of the employees the Em-ployer hired to run backhoes, although members ofthe Laborers, also obtained "permit cards" fromLocal 150 and the Employer made contributions toLocal 150 benefit funds on their behalf. In 1984,however, the Employer explicitly repudiated theprehire agreement, and there is no contention thatitused anyone but laborers during the period of1984-1988 to operate its machinery or that theseemployeeswere inanymanner represented byLocal 150. Thus, although the Employer's practiceconcerning use of laborers or operating engineersto operate its machinery arguably may be charac-terized as "mixed" during the period 1972-1983,theEmployer consistently used only employeesrepresented by Laborers Local 96 to operate itsmachinery during the period of 1984-1988.Wetherefore find that the factor of employer prefer-ence and past practice favors an award to employ-ees represented by Local 96.3.Area and industry practiceJames Hankes testified that, as third vice presi-dent of the DuPage County Plumbing ContractorsAssociation, he was familiar with the practices ofother plumbing contractors in assigning the type ofwork that is in dispute in this case and that, untilthis year, they were all using laborers. He testifiedthat he observed Pierce Plumbing performing workon a housing project in Westmont in October orNovember 1987, and all the employees performingthe work were plumbers and laborers. He also tes-tified that Professional Plumbing for the most partused laborers to do digging and subcontracted outthe remainder of the work. He further testified thatCeren Plumbing used laborers to put in under-ground pipe sewers and dig trenches. He acknowl-edged, however, that Professional Plumbing, PiercePlumbing, andWagner Plumbing and Heatingwere now using operating engineers to run theirpower equipment, including backhoes.Jansma testified that it is customary in the Chica-go metropolitan area for plumbing contractors toemploy both operating engineers and laborers. Hetestified that in 1978 or 1979 he worked as an oper-ating engineer for Normal Plumbing in Cook,DuPage, and Will Counties and operated a back-hoe.He alsotestified that he operated a backhoefor C. F. Bruckner Plumbing in Chicago. He fur-ther testified that ProfessionalMechanical, PiercePlumbing, Ceren Plumbing, and Elliott Plumbingallhave collective-bargaining agreementswithLocal 150, and that they, as well as Glow Plumb-ing and Global Plumbing, assign backhoes to oper-ating engineers and all work in DuPage County.Jansma did not testify concerning which employeesnormally operated bobcats for DuPage Countyplumbing contractors.Under these circumstances, we find that the areaand industry practice reflected by the record ismixed.Thus, this factor does not favor an award ofthe:disputedwork to employees represented byeither Local 96 or Local 150.4.Relative skillsThe record shows thatno special license isneeded to operate either the bobcat or the backhoeand that both operating engineers and laborers suchas Gerdes possess the skills needed to operate thesemachines. Gerdes testified that he learned to oper-ate a bobcat while working for nonunion concretecompanies.William Hankes testified that Gerdeshad some general knowledge of how to run a back-hoe and a bobcat before he came to work for theEmployer and that it took Hankes a couple ofweeks at most to check out Gerdes on these ma- OPERATING ENGINEERSLOCAL UNION150 (HANKESPLUMBING)chines.He further testified that all the individualshe had previously assigned to operate these ma-chines were laborers.Jansma testified that Local 150 offered thoroughtraining in the safe operation of these machines aspart of its apprenticeship program, but he admittedthat he had learned to operate the machines with-out going through this training. While working as alaborer, he had been told by a Local 150businessagent thatif he couldacquire some skills in ma-chinery operation, he could be referred to operat-ing engineer jobs,as long as he could show the em-ployer that he could run its machines.Jansmalearned how to operate machinery by doing non-union construction work in Colorado for a yearand then obtained job referrals from Local 150 asan operating engineer.He also acknowledged thathe had referred to operating engineer jobs laborerswho had previously learned to operate backhoesand had not gone through Local 150's apprentice-shipprogram, including the portion providingtraining in machinery operation. Thus, it appearsthat it is not uncommon for operating engineers tooperate machinery without having received Local150's training program.Under thesecircumstances,we find that thefactor of relative skills does not favor an award ofthe disputed work to employees represented byeither Local 96 or Local 150.5.Economy and efficiency of operationsThe record shows that it is more efficient for theEmployer to use laborers to run its machines, be-cause the Employer never has enough work tokeep its machines in operation for a full day. Whenthe 'machines are not in use,, the laborer does othertraditional laborer work, such as clean up and un-loading and setting up materials. Additionally, thelaborer digs and backfills manually with a shovelwhen the machine is not available or the machinecannot reach the area that needs to be dug. The la-borer also switches, between the bobcat and back-hoe fairly often and is not limited in doing so byany provision of the collective-bargaining agree-ment between the Employer and Local 96. Thestandard Local 150 contract, however, limits anoperating engineer to one change per shift fromone machine to another and back to the originalmachine. Finally, the standard Local 150 contractrequires an operating engineer to be paid for 8655hours if he works for any length of time, while alaborerwho works for only part of a day is re-quired to be paid only for the time worked. Wetherefore fmd that the factor of economy and effi-ciency of operations favors an award of the disput-ed work to employees represented by Local 96.CONCLUSIONSAfter considering all the relevant factors, weconclude that employees represented by Local 96are entitled to perform the work in the dispute. Wereach this conclusion relying on the factors of thecollective-bargaining agreement between the Em-ployer and Local 96, company preference and pastpractice, and economy and efficiency of operations.In making this determination,we are awarding thework to employees represented by Local 96, not tothatUnion or itsmembers.?The determination islimited to the controversy that gave rise to thisproceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1.Employees of R. J. Hankes Plumbing andHeating represented by Construction and GeneralLaborers District of Chicago and Vicinity, LocalUnion No. 96, Laborers International Union ofNorth America, are entitled to perform the workof operating the rubber tire backhoe and the bobcatat the jobsite located on Powis Road one-quartermile south of Route 64 in West Chicago, Illinois.2. InternationalUnion of Operating Engineers,Local Union No. 150, AFL-CIO, is not entitled bymeans proscribed by Section 8(b)(4)(D) of the Actto force R. J. Hankes Plumbing and Heating toassign thedisputed work to employees representedby it.3.Within 10 days from this date, InternationalUnion of Operating Engineers, Local Union No.150,AFL-CIO, shall notify the Regional DirectorforRegion 13 in writing whether it will refrainfrom forcing the Employer, by means proscribedby Section 8(b)(4)(D),to assignthe disputed workin a manner inconsistentwith this determination.'We find that the issuance of a broad order sought here by the Em-ployer is not warranted,and we hunt our present determination to theparticular controversy that gave rise to this proceeding. See generallyLaborers Local 151 (Otis Elevator),272 NLRB 1102, 1104 (1984);Wood-workers Local 3-90(Crown Zellerbach),261 NLRB 615,618 (1982).